DETAILED ACTION
Applicant’s response, filed 03 May 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-104, 115-119, and 121 are cancelled.
Claims 136-138 are newly added.
Claims 105-114, 120 and 122-138 are pending.
Claims 107-114, 127, and 129-133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on 31 Aug. 2020 and during the telephone conversation with Attorney of Record, Andrew J. Antczak on 27 Oct. 2020.
Claims 105-106, 120, 122-126, 128, and 134-138 are rejected.
Claims 122-123 and 125 are objected to.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 Dec. 2020 and 05 May 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The replacement drawings received 03 May 2021 have been entered.
The objection to the drawings as failing to comply with 37 CFR 1.121(d) in the Office action mailed 12 Nov. 2020 has been withdrawn in view of the replacement drawings received 03 May 2021.
The drawings received 03 May 2021 are objected to for the following reasons. This objection is previously recited.
The drawings received 03 May 2021 are objected to because Figures 4A-B, 5A-C, 5E-F, 6A-B, 8A-B, 9, 10B, 10E, 11A-D, 12A-C, 13, 15A-C, 16, 17A, 18, 19A-B, 20, 21A-C, and 27 are executed in color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Response to Arguments
Applicant's arguments filed 03 May 2021 regarding the objection to the drawings have been fully considered but they are not persuasive. 
Applicant remarks a petition under 37 CFR 1.84(a)(2) to accept color drawings the application has been filed (Applicant’s remarks at pg. 17, para. 1). 
This argument is not persuasive because the petition has not yet been granted. If the petition is granted, the objection to the drawings will be withdrawn and the drawings will be accepted.

Specification
The objection to the specification in the Office action mailed 12 Nov. 2020 has been withdrawn in view of the substitute specification received 03 May 2021.

Claim Objections
The objection to claims 105, 120, 126, and 135 in the Office action mailed 12 Nov. 2020 has been withdrawn in view of the claim amendments and/or arguments received 03 May 2021.
Applicant’s arguments regarding the claim objections at pg. 21, para. 6 to pg. 22, para. 4 of Applicant’s remarks have been fully considered but they do not pertain to the newly recited objections set forth below.
Claims 122-123 and 125 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 122 recites “wherein the first plurality of sequence reads were generated by…”, which is a grammatical error and should recite “wherein the first plurality of reads was generated by …”.
Claim 123 recites “wherein the second plurality of sequence reads were generated by…”, which is a grammatical error and should recite “wherein the second plurality of reads was generated by…”.
Claim 125 recites “…training, for each respective classifier in the three or more classifiers… that provides a respective initial classification for a traning subject…”, which is a typographical error and should recite “… for a training subject
Claim 125 recites “…training a respective initial model for the final classifier that provides a corresponding initial diagnosis for a cancer condition based on at least..” in liens 13-14. To clarify that “a cancer condition” refers to the same cancer condition recited in “(iii) respective label for the cancer condition…” of claim 125 and “.. the diagnosis of the cancer condition” of claim 105, the limitation should be amended to recite “…training a respective initial model for the final classifier that provides a corresponding initial diagnosis for the cancer condition based on at least..”
Appropriate correction is required.

Claim Interpretation
Applicant's arguments filed 03 May 2021 regarding the claim interpretations at pg. 22, para. 5 to pg. 23, para 2 have been fully considered and are persuasive because the claims have been amended to further limit each limitation. The newly added claim interpretations below are newly recited and necessitated by claim amendment.
Claims 122 and 123 recite “…wherein the first plurality of sequence reads were generated by low pass, whole genome sequence” and “…wherein the second plurality of sequence reads were generated from sequencing of cDNA”. Applicant remarks at pg. 23, para. 5 state that claims 122 and 123 were amended to clarify the claims specifies the source of the sequencing information, in response to a rejection of the claims under 35 U.S.C. 112(b) regarding whether the claims required a step or performing low pass, whole genome sequencing and sequencing cDNA or if the claims only intended to define the process in which the sequence reads were obtained. Accordingly, claims 122-123 are interpreted to define the process in which the first and second plurality of sequence reads were previously generated, but do not require a step of performing the sequencing within the metes and bounds of the claim. 
Claims 1 and 137-138 recite “obtaining a first/second plurality of sequence reads of DNA/RNA from the tumor specimen”. The limitation is interpreted to only require obtaining sequence reads that originated from the tumor specimen, but does not require a physical step of performing an assay (e.g. sequencing) on the tumor specimen. This is consistent with Applicant’s arguments regarding claims 122-123, discussed above, which state the claims do not require a step of sequencing. This interpretation is further supported by independent claims 137 and 138, which recite that a processor or computer performs the step of obtaining the sequence reads (e.g. receiving sequence reads).

Claim Rejections - 35 USC § 112(b)
The rejection of claims 105-106, 120, 122-126, 128, and 134-135 under 35 U.S.C. 112(b) in the Office action mailed 12 Nov. 2020 has been withdrawn in view of claim amendments received 03 May 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 125-126 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 125 is indefinite for recitation of “training, for each respective classifier,… based on at least… (i) a respective subset in the three or more subsets of the plurality of features”. There is insufficient antecedent basis for this limitation in the claim because claim 105, from which claim 125 depends, recites “identifying a plurality of features…, wherein the plurality of features includes a first subset of features…, a second subset of features…, and a third subset of features…”. However, claim 105 does not recite that the plurality of features includes three or more subsets of the plurality of features. To overcome the rejection, claim 125 could be amended to recite “…(i) respective subset in the three subsets of the plurality of features”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 105-106, 120, 122-126, 128, and 134-138 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 105 being representative) is directed to a method for identifying a diagnosis of a cancer condition. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 105 and 137-138 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identifying a plurality of features from the first plurality of aligned sequence reads and second plurality of aligned sequence reads, collectively, wherein the plurality of features includes a first subset of features comprising RNA expression features, a second subset of features comprising copy number features, and a third subset of features comprising DNA features, wherein each RNA expression feature is associated with an expression level of a respective target region of the reference human transcriptome and represents a corresponding abundance of sequence reads in the second plurality of aligned sequence reads, that map to the respective target region of the reference human transcriptome; each DNA feature is associated with a respective allele status in a respective target region of the reference human genome and represents a corresponding abundance of sequence reads with a corresponding reference or variant allele, in the first plurality of aligned sequence reads, that map to the respective target region of the reference human genome; and each copy number feature is associated with a target region of the second reference human genome and represents a corresponding abundance of sequence reads, in the first plurality of aligned sequence reads, that map to the respective target region of the reference human genome; 
evaluating the plurality of features using an ensemble classifier comprising a first classifier, a second classifier, and a third classifier, the evaluating comprising:
providing the first subset of features from the identified plurality of features as inputs to the first classifier;
providing the second subset of features from the identified plurality of features as inputs to the second classifier;
providing the third subset of features from the identified plurality of features as inputs into the third classifier;
 generating, from the three or more classifiers, three or more predictions for the cancer condition based at least in part on the identified plurality of features, wherein the three or more classifiers include at least the first classifier, the second classifier, and the third classifier; and
combining, at a final classifier, the three or more predictions to identify the diagnosis of the cancer condition for the somatic tumor specimen of the subject.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, identifying a plurality of features from the obtained first and second plurality of aligned sequence reads including RNA features, DNA features, and copy number regions associated with a target region and representing an abundance of sequence reads amounts to a mere analysis of data involving determining read counts associated with particular target regions of a transcriptome or genome. Providing the three subset of features to a first, second, and third  classifier, respectively, and then generating predictions from the three or more classifiers involves inputting values into an equation and outputting a result based on the equation, which can be practically performed in the mind or with pen and paper. Last, combining the three or more predictions at a final classifier to identify the diagnosis involves inputting the individual predictions into a final equation (e.g. classifier) to determine a final prediction, which can be practically performed in the mind. Therefore, these limitations recite a mental process.
Furthermore, the steps of providing the three subsets of features to a first, second, and third classifier, respectively, and then generating predictions from the three or more classifiers also fall under the mathematical concept grouping of abstract ideas. The broadest reasonable interpretation of a classifier includes embodiments such as a linear regression classifier, as disclosed in Applicant’s specification at para. [00160]). Inputting features into two linear regression classifiers and generating a prediction using the classifiers requires the addition of weighted features to generate the classification results, which amounts to a textual equivalent to performing mathematical calculations. Therefore these limitations recite a mathematical concept.
Dependent claims 106, 120, 122-126, 128, and 134-135 further recite an abstract idea. Claim 106 further recites the mental process of scaling each prediction based at least in part on a respective confidence level in each respective prediction and generating a combined prediction based on the scaled predictions. Claim 120 further recites the mental process of analysis of the target regions for the RNA features to comprise MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and XKRX. Claims 122-123 only serve to define the process in which the received sequencing data was previously made, and therefore are part of the mental process of obtaining the first and second plurality of sequence reads. Claim 124 further recites the mental process of analysis of the RNA features to be associated with coding regions of genes. Claim 125 further recites the mental process of obtaining a plurality of training subjects with various labels, training each of the three or more classifiers using the training subjects and plurality of features, training an initial model for the final classifier, calculating an entropy score for each training subject, and identifying an entropy threshold based on the accuracy of the trained initial model. Claim 125 also recites the mathematical concepts of training each of the three or more classifiers, training the final classifier, and calculating an entropy score for each subject, which under the broadest reasonable interpretation of the claim includes embodiments of training a linear regression classifier, which requires performing mathematical calculations (e.g. addition of weighted variables), as discussed above, and also requires calculating loss functions (e.g. performing subtraction) during the training. Claim 128 further limits the mental process combining the predictions to identify the final diagnosis to differentiate between general sarcomas, ependymoma, ewing sarcoma, gliosarcoma, leiomyosarcoma, meningioma, mesothelioma, and Rosai-Dorfman. Claim 134 further recites the mental process of receiving subject information comprising one or more clinical events and differentiating the cancer condition between a new tumor and a recurrence of a previous tumor based on the one or more clinical events. Claim 135 further limits the three classifiers to be a tissue classifier trained against labels for a biopsy site classification, a cohort classifier trained against labels for a class of cancer conditions, and a diagnosis classifier trained against labels for a specific cancer condition, and therefore, is part of the mental process and mathematical concept discussed above for claim 105. Therefore, claims 105-106, 120, 122-126, 128, and 134-138 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 106, 120, 122-126, 128, and 134-135 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claims 105 and 137-138 include:
one or more processors (claim 137);
a memory (claim 137);
a non-transitory computer readable storage medium (claim 138); 
obtaining a first plurality of sequence reads of DNA from the somatic tumor specimen (i.e. data input); and
obtaining a second plurality of sequence reads of RNA from the somatic tumor specimen (i.e. data input).
Processors, memory, a non-transitory computer readable storage medium, and data input are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.	
The additional elements of claims 105 and 137-138 further include:
aligning each respective sequence read in the first plurality of sequence reads to a reference human genome, thereby generating a corresponding first plurality of aligned sequence reads; and
aligning each respective sequence read in the second plurality of sequence reads to a reference human transcriptome, thereby generating a corresponding second plurality of aligned sequence reads.
The additional element of claim 136 includes:
obtaining the first plurality of sequence reads of DNA from the somatic tumor specimen comprises sequencing a plurality of DNA molecules from the somatic tumor specimen; 
and obtaining the second plurality of sequence reads of RNA from the somatic tumor specimen comprises sequencing a plurality of mRNA molecules from the somatic tumor specimen.
Sequencing a tumor sample to obtain sequence reads and aligning the sequence reads to a reference genome and reference transcriptome only serves to collect data for use by the abstract idea (e.g. for identifying features that are later used in the classifiers), which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additional elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 105-106, 120, 122-126, 128, and 134-138 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 106, 120, 122-126, 128, and 134-135 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claims 105 and 137-138 include:
one or more processors (claim 137);
a memory (claim 137);
a non-transitory computer readable storage medium (claim 138); 
obtaining a first plurality of sequence reads of DNA from the somatic tumor specimen (i.e. data input); and
obtaining a second plurality of sequence reads of RNA from the somatic tumor specimen (i.e. data input).
Processors, memory, a non-transitory computer readable storage medium, and data input are conventional computer components and/or processes.
The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception. 
The additional elements of claims 105 and 137-138 further include:
aligning each respective sequence read in the first plurality of sequence reads to a reference human genome, thereby generating a corresponding first plurality of aligned sequence reads; and
aligning each respective sequence read in the second plurality of sequence reads to a reference human transcriptome, thereby generating a corresponding second plurality of aligned sequence reads.
The additional element of claim 136 includes:
obtaining the first plurality of sequence reads of DNA from the somatic tumor specimen comprises sequencing a plurality of DNA molecules from the somatic tumor specimen; 
and obtaining the second plurality of sequence reads of RNA from the somatic tumor specimen comprises sequencing a plurality of mRNA molecules from the somatic tumor specimen.
Sequencing DNA molecules and mRNA molecules from a sample and aligning reads to a reference genome or transcriptome is well-understood, routine, and conventional. This position is supported by Applicant’s specification at para. [0130]-[0131] which discloses that next-generation sequencing methods and methods for mRNA sequencing are well known in the art and is further supported by Applicant’s specification at para. [0134] which discloses any variety of alignment tools can be used for aligning reads to a reference genome or transcriptome. Therefore, the additional elements, when considered alone and in combination with the other additional elements, are not sufficient to amount to significantly more than the recited judicial exception.
Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 03 May 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims do not recite a mathematical concept because while the claims are based on or involve a mathematical concept, they do not explicitly recite that mathematical concept (Applicant’s remarks at pg. 27, para. 3 to pg. 28, para. 1). Applicant further remarks that in Example 38 of the USPTO Subject Matter Eligibility examples, the claims were based upon mathematical relationships, formulations, or calculations, but the claims do not recite a mathematical concept because the mathematical relationships, formulas, or calculations are not explicitly recited in the claim, and further points to examples 41, 43, and 45 as examples that do recite mathematical concepts of a specific equation, calculating a ratio, and using an Arrhenius equation (Applicant’s remarks at pg. 28, para. 2-3 to pg. 29, para. 2).
This argument is not persuasive. While Applicant is correct that a claim that recites limitations that are merely based on or involve a mathematical concept does not recite a mathematical concept, it is important to note that a mathematical concept need not be expression in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula.”. See MPEP 2106.04(a)(2). In this case, the independent claims recite “providing the first/second/third subset of features from the identified plurality of features as inputs to the first/second/third classifier”, and “generating, from [the] three or more classifiers, three or more predictions for the cancer condition based at least in part on the identified plurality of features…”. Accordingly, the claims require inputting values into a classifier (e.g. a model”, and then generating an output (e.g. the prediction) from the classifier based on the inputs. Unlike in Example 38, the broadest reasonable interpretation of this limitation includes generating predictions from linear regression classifiers, which necessarily requires the addition of weighted variables to generate the prediction. This amounts to a textual equivalent to performing mathematical calculations using the inputs to generate the output based on the classifier, and is not merely a limitation that is based on a mathematical concept, as is the case in Example 38 which only recites generating a random value and simulating a digital representation of an analog circuit based on the random value. Therefore, the claims recite a mathematical concept.

Applicant remarks the claims do not contain limitations that can be practically performed in the mind and thus cannot be directed to an abstract idea, specifically because claim 105 recite “obtaining a first plurality of sequence reads..”, “aligning each respective sequence read in the first plurality of sequence reads to a reference human genome…”, “obtaining a second plurality of sequence reads…”, and “aligning each respective sequence read in the second plurality of sequence reads to a reference human transcriptome…”, and because sequence alignment to a reference human genome or reference human transcriptome cannot be practically performed in the human mind (Applicant’s remarks at pg. 29, para. 3 to pg. 30, para. 2).
This argument is not persuasive. Under Step 2A prong 1, the claims are analyzed to determine whether a claim recites an abstract idea and under Step 2A, prong 2 the claims are analyzed to determine whether the claim recites additional elements that integrate the recited judicial exception into a practical application. See MPEP 2106.04 II. However, the presence of additional elements in the claim does not preclude a claim from reciting an abstract idea. In this case, while the steps of obtaining the first and second plurality of sequence reads and aligning the sequence reads to a reference human genome or human transcriptome do not recite a mental process (i.e. they are additional elements), the claims recite several other limitations which do recite a mental process, as discussed above (e.g. identifying a plurality of features, evaluating the plurality of features, etc.). Furthermore, Applicant has not provided any reasoning or arguments as to why these limitations do not recite a mental process.

Applicant remarks that like example 39, which recites a method for training a neural network, amended claim 105 does not recite a mental process because it cannot be practically performed in the mind (Applicant’s remarks at pg. 30, para. 3-4).
This argument is not persuasive. The claims in example 39 recited training a neural network. In this case, independent claim 105 recites providing inputs to a first, second, and third classifier, generating thee or more predictions from the three or more classifiers, and combining the predictions to identify a diagnosis of a cancer condition. The broadest reasonable interpretation of a “classifier” includes linear regression classifiers, as supported by Applicant’s specification at para. [00278], which involves generating outputs based on the sum of weighted variables; performing multiplication and addition to generate outputs can be practically performed in the mind. Furthermore, independent claim 105 only requires providing inputs into classifiers to generate an output, but does not require training the classifiers. Therefore, while the claims in example 39 were found to not recite an abstract idea because the claims recite training a neural network, the instant claims do not involve training a neural network.

Applicant remarks the claims do not recite any abstract ideas that falls within “Certain Methods of Organizing Human Activity”, and therefore claim 105 is patent eligible under the first prong of Step 2A of the Alice analysis because the claim does not recite an abstract idea (Applicant’s remarks at pg. 30, para. 5 to pg. 31, para. 1).
This argument is not persuasive. While the claims do not recite certain methods of organizing human activity, the claims recite both a mental process and mathematical concept, as discussed above. Therefore, under Step 2A, prong 1, claim 105 recites an abstract idea.

Applicant remarks claim 105 represents an improvement in the field of precision oncology because the method recited in claim 105 facilitates discrimination of at least 50 different primary cancer types, improving the diagnosis and treatment of cancer patients having tumors of unknown origin (Applicant’s arguments at pg. 31, para. 4 to pg. 32, para. 2).
This argument is not persuasive. When determining whether a claim integrates a recited judicial exception into an improvement to technology, it is important to note the judicial exception alone cannot provide the improvement. Instead, the improvement can be provided by one or more additional elements or the improvement can be provided by the additional element(s) in combination with the recited judicial exception. Furthermore, an improvement in the abstract idea itself is not an improvement in technology. See MPEP 2106.05(a) II. In this case, an improvement in diagnosing cancer amounts to an improved abstract idea (e.g. improved diagnosis), which is not an improvement to technology. Furthermore, a claim itself must reflect the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. With regard to the alleged improvement in the treatment of cancer patients, the claim does not recite a step of treating the cancer patient based on a diagnosis such that the alleged improvement would be reflected in the claims. With further regard to facilitating the discrimination of at least 50 primary cancers, this feature is also not reflected in independent claim 105, which only requires making a single diagnosis of a cancer patient using the final classifier. 

Claim Rejections - 35 USC § 103
The rejection of claims 105-106, 120, and 122-124  under 35 U.S.C. 103 as being unpatentable over Jalali et al. (Interpretable per case weighted ensemble method for cancer associations, 2016, BMC Genomics, 17:501, pg. 1-10) in view of Pirih et al. (Toward a Taxonomy for Multi-Omics Science? Terminology Development for Whole Genome Study Approaches by Omics Technology and Hierarchy, 2017, OMICS A journal of Integrative Biology, 21(1), pg. 1-16), as evidenced by Affymetrix (GeneChip Human Genome Arrays, 2004, pg. 1-4) in the Office action mailed 12 Nov. 2020 has been withdrawn in view of claim amendments received 03 May 2021.
The rejection of claims 125-126 under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Pirih et al, as evidenced by Affymetrix, as applied to claim 105 above, and further in view of Sun et al. (Identifying and Correcting Mislabeled Training Instances, 2007, Future Generation Communication and Networking, pg. 1-7) in the Office action mailed 12 Nov. 2020 has been withdrawn in view of claim amendments received 03 May 2021.
The rejection of claim 134 under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Pirih et al, as evidenced by Affymetrix, as applied to claim 105 above, and further in view of Rolston et al. (Distinguishing de Novo Second Cancer Formation from Tumor Recurrence, 2001, Journal of Molecular Diagnostics, 3(4), pg. 129-132) in the Office action mailed 12 Nov. 2020 has been withdrawn in view of claim amendments received 03 May 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 105-106, 120, 122-124, and 136-138  are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. (Interpretable per case weighted ensemble method for cancer associations, 2016, BMC Genomics, 17:501, pg. 1-10; previously cited) in view of Pirih et al. (Toward a Taxonomy for Multi-Omics Science? Terminology Development for Whole Genome Study Approaches by Omics Technology and Hierarchy, 2017, OMICS A journal of Integrative Biology, 21(1), pg. 1-16; previously cited) and Kim et al. (Synergistic effect of different levels of genomic data for cancer clinical outcome prediction, 2012, Journal of Biomedical Informatics, 45, pg. 1191-1198; newly cited), as evidenced by Affymetrix (GeneChip Human Genome Arrays, 2004, pg. 1-4; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 105 and 137-138, Jalali et al. shows a method for predicting cancer (Abstract) comprising the following steps:
Jalali et al. shows obtaining gene expression data and DNA methylation data (i.e. sequencing information) from HG U133 expression arrays and HumanMethylation450 arrays used on cancer samples from TCGA (pg. 3, col. 1, para. 2 to col. 2, para. 1).
Jalali et al. shows identifying a plurality of features including median gene expression per gene (i.e. RNA features) and the median beta value of methylation sites for each gene (i.e. DNA features) (pg. 3, col. 2, para. 2-3), wherein each RNA feature is an expression level associated with its respective gene (i.e. a respective target region) (pg. 3, col. 2, para. 2-3), and each DNA feature is a methylation status of a gene (i.e. an allele status in a respective target region), wherein each methylation site is mapped to a gene. (pg. 3, col. 2, para. 2-3).
Jalali et al. shows providing disjoint subsets of the features to fit individual classifiers (pg. 3, col. 2, para. 5 to pg. 4, col. 1, para. 1-2), which shows providing a first and second subset of the identified plurality of features to a first and second classifier.
Jalali et al. shows generating predictions from each of the individual classifiers (pg. 4, col. 1, para. 1-2 and 3; pg. 4, col. 2, para. 1).
Jalali et al. shows generating a model from the individual classifiers that combines the individual predictions to determine a joint prediction of cancer stage (i.e. cancer diagnosis) (pg. 4, col. 1, para. 1-5; pg. 5, col. 1, para. 2-3; Figure 1-2).
Jalali et al. shows weighting the prediction of each of the individual classifiers based on a confidence value (pg. 4, col. 1, para. 1-2; pg. 4, col. 1, para. 5 to col. 2, para. 1), and generating a joint prediction based on the weighted predictions of the individual classifiers for the stage of cancer (pg. 5, col. 1, para. 2-6; Figure 1; Fig. 2).
Further regarding claims 137-138, Jalali et al. does not explicitly show a computer comprising one or more processors and memory for performing the method or a non-transitory computer readable storage medium storing instructions for performing the method. However, Jalali et al. shows the method is available in software, which necessarily requires a suitably programmed computer with a processor and memory and a non-transitory computer readable storage medium storing instructions. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claim 106, Jalali et al. shows the combining the two or more predictions comprises weighting the prediction of each of the individual classifiers based on a confidence value (pg. 4, col. 1, para. 1-2; pg. 4, col. 1, para. 5 to col. 2, para. 1), and generating a joint prediction based on the weighted predictions of the individual classifiers (pg. 5, col. 1, para. 2-6; Figure 1).
Regarding claim 120, Jalali et al. shows the plurality of features contain mRNA expression data measured by HG-U133 arrays (pg. 3, col. 1, para. 3). Jalali et al. does not explicitly show the RNA expression features are associated with a plurality of target regions comprising ten or more of MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and XKRX. However, this limitation is inherent in Jalali et al., as evidenced by Affymetrix, which shows the Human Genome U133 Array is a whole-genome array (pg. 1, box 2), such that the expression values for the genes from the array necessarily includes features for the genes MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and XKRX. 
Regarding claims 122-123, the limitations only serve to define the process in which the plurality of features was previously made, and is not required to be performed within the metes and bounds of the claimed method. In this case, the HG U133 expression array and HumanMethylation450 arrays results in the same product of a plurality of features of gene expression levels and DNA methylation levels, when compared to using RNA sequencing or Bisulfite sequencing. Therefore claims 122-133 are rejected for the same reasons as independent claim 105.
Regarding claim 124, Jalali et al. shows the RNA features are gene expression data (pg. 3, col. 1, para. 2), which are necessarily associated with the coding regions (e.g. expressed regions) of genes.

Jalali et al. does not show the following limitations:
Regarding claims 105 and 136-138, Jalali et al. does not show obtaining a first plurality of sequence reads of DNA from the somatic tumor specimen and obtaining a second plurality of sequence reads of RNA from the somatic tumor specimen, as recited in claim 105 and 137-138. Jalali et al. further does not show aligning each respective sequence read in the first plurality of sequence reads to a reference human genome and aligning each respective sequence rad in the second plurality of sequence reads to a reference human transcriptome, as recited in claims 105 and 137-138. Jalali et al. further does not show obtaining the first and second plurality of sequence reads comprises sequencing a plurality of DNA molecules from the somatic tumor specimen and sequencing a plurality of mRNA molecules from the somatic tumor specimen, respectively, as recited in claim 136. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Pirih et al.
Further regarding claims 105 and 137-138, Jalali et al. does not show each RNA expression feature represents a corresponding abundance of sequence reads in the second plurality of aligned sequence reads that map to the respective target region of the human reference transcriptome and that each DNA feature represents a corresponding abundance of sequence reads with a corresponding reference or variant allele in the first plurality of aligned sequence reads that map to the respective target region of the reference human genome. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Pirih et al.
Further regarding claims 105 and 137-138, Jalali et al. does not show the plurality of features comprise copy number features. Jalali et al. further does not show providing the copy number features as inputs into a third classifier, generating a prediction for the cancer condition based on the copy number features, and including the third prediction in the final classifier to identify the diagnosis of the cancer condition. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kim et al. 
Further regarding claims 105 and 137-138, Jalali et al. does not each copy number represents a corresponding abundance of sequence reads in the first plurality of aligned sequence reads that map to the respective target region of the reference human genome. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Pirih et al.
Regarding claims 105 and 136-138, Pirih et al. overviews omics technology, which includes whole transcriptome RNA sequencing for determining transcript expression levels (pg. 6, col. 2, para. 2-3), which involves aligning reads to a reference (e.g. for transcriptome RNA sequencing the reads would be aligned to the transcriptome) (pg. 4, col. 2, para. 1), which shows the RNA features correspond to an abundance of reads aligned to a target region on the transcriptome. Pirih et al. further shows DNA microarrays and RNA sequencing are the most common techniques used for expression profiling (pg. 6, col. 2, para. 1).	Pirih et al. further shows whole genome bisulfite sequencing for detecting DNA methylation, (pg. 9, col. 1, para. 4), which involves converting unmethylated cytosines into uraciles through bisulfite conversion (pg. 9, col. 1, para. 4) and aligning reads to a reference genome (pg. 4, col. 2, para. 1), such that each methylation status (i.e. allele status) represents a corresponding abundance of sequence reads with a corresponding reference allele (e.g. reads that map to cytosines on the reference genome correspond to a methylated status). Pirih et al. further shows the most common techniques for profiling DNA methylation are sequencing and array-based profiling techniques (pg. 9, col. 1, para. 3). 
Further regarding claims 105 and 137-138, Kim et al. shows a method for integrating multiple omics for cancer prediction (Abstract), which includes obtaining RNA expression features, DNA features, and copy number features, generating graph-models for each type of feature, and then integrating the graph models to generate a prediction of cancer stage (Table 1; Table 4; pg. 1193, col. 1, para. 4 to col. 2, para. 1; pg. 1194, col. 1, para. 1 to col. 2, para. 2). Kim et al. further shows integrating copy number features in the model for cancer prediction increases the accuracy of the model (pg. 1195, col. 2, para. 2; Fig. 3B, e.g. ME has lower accuracy than CME).
Further regarding claims 105 and 137-138, while Kim et al. shows the copy number features were determined using microarrays (Table 1), Pirih et al. discloses whole genome sequencing can be used for the identification of copy number variations, which involves aligning the reads to a reference genome before variant calling (e.g. identifying copy number variations) (pg. 4, col. 1, para. 1 to col. 2, para. 1), which shows each copy number feature derived from sequencing data corresponds to an abundance of sequence reads that map to a respective target region of the reference human genome.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Jalali et al. to have further identified a plurality of copy number features and further integrated the copy number features with the DNA features and RNA features to generate the final prediction of the cancer condition, as shown by Kim et al. (Table 1; Table 4; pg. 1193, col. 1, para. 4 to col. 2, para. 1; pg. 1194, col. 1, para. 1 to col. 2, para. 2), such that the copy number of features are inputted into a third classifier, the third classifier is used to generate a third prediction based on the copy number features, and the third prediction is combined with the two other predictions at a final classifier. The motivation would have been to improve the accuracy of the model in predicting cancer stage, as shown by Kim et al. (pg. 1195, col. 2, para. 2; Fig. 3B). This modification would have had a reasonable expectation of success because both Jalali et al. and Kim et al. utilize multi-omics data to predict the stage of cancer, and Kim et al. shows copy number can be used individually to predict cancer stage (Fig. 3, e.g. “C” only).
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method shown by Pirih et al. to have obtained a first plurality of sequence reads from the tumor specimen by sequencing a plurality of DNA molecules from the somatic tumor specimen, obtained a second plurality of sequence reads from the tumor specimen by sequencing a plurality of mRNA molecules from the somatic tumor specimen, aligned the first and second plurality of sequence reads to a reference genome and reference transcriptome, respectively, and then determined the DNA features and copy number features from the aligned first plurality of sequence reads and the RNA features from the aligned second plurality of aligned sequence reads, as shown by Pirih et al. (pg. 4, col. 1, para. 1 to col. 2, para. 2; pg. 6, col. 2, para. 1; pg. 9, col. 1, para. 4), such that each of the RNA features, DNA features, and copy number features correspond to an abundance of sequence reads aligned to the reference genome or transcriptome that map to a respective target region. The motivation would have been the simple substitution of one known element (expression and methylation arrays, as shown by Jalali) for another (RNA sequencing and DNA sequencing, as shown by Pirih et al.) to obtain the predictable result of obtaining mRNA expression features, DNA methylation features, and copy number features, given Pirih et al. shows RNA sequencing and DNA microarrays are commonly used to measure gene expression and sequencing and array-based profiling are both common for profiling DNA Methylation and copy number variation (pg. 6, col. 2, para. 1; pg. 9, col. 1, para. 3). Therefore, the invention is prima facie obvious.

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Pirih et al. and Kim et al., as evidenced by Affymetrix, as applied to claim 105 above, and further in view of Rolston et al. (Distinguishing de Novo Second Cancer Formation from Tumor Recurrence, 2001, Journal of Molecular Diagnostics, 3(4), pg. 129-132; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 134, Jalali et al. in view of Pirih et al. and Kim et al., as evidenced by Affymetrix, as applied to claim 105 above, does not show receiving subject information comprising one or more clinical events and differentiating the cancer condition between a new tumor and a recurrence of a previous tumor based at least in part on the one or more clinical events. However, this limitation as known in the art before the effective filing date, as shown by Rolston et al. 
Regarding claim 134, Rolston et al. shows receiving information regarding a previous diagnosis for differentiated adenocarcinoma of the colon with a tumor state of T3/N1/MO (i.e. a clinical event) (pg. 129, col. 2, para. 3 to pg. 130, col. 2, para. 2) and determining that the new tumor was a recurrent tumor based on the first diagnosis of colon cancer (pg. 131, col. 2, para. 2-3 to col. 2, para. 1; Figure 4). Rolston et al. shows distinguishing whether a second tumor represents a de novo cancer or a recurrence of the first cancer has important implications for treatment and prognosis (pg. 129, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Jalali et al. in view of Pirih et al. and Kim et al., as evidenced by Affymetrix, as applied to claim 105 above, to have receiving one or more clinical events for a subject and differentiating the cancer condition between a new tumor and a recurrence of a previous tumor based at least in part on the one or more clinical events, as shown by Rolston et al. ((pg. 129, col. 2, para. 3 ; pg. 131, col. 2, para. 2-3 to col. 2, para. 1; Figure 4). The motivation would have been to determine the correct treatment and prognosis for the subject, as shown by Rolston et al. (pg. 129, col. 1, para. 1). This modification would have had a reasonable expectation of success because one of ordinary skill in the art could use the method of Rolston et al. to determine tumor recurrence after the classification of cancer shown by Jalali et al. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 03 May 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the combination of Jalali in view of Pirih, as evidenced by Affymetrix does not teach or suggest combining three predictions for a cancer condition using RNA expression features, copy number features, and DNA features as recited in independent claim 105 (Applicant’s remarks at pg. 32, para. 4 to pg. 33, para. 1). This argument is not persuasive because it does not take into account the newly cited reference, Kim et al., which shows this feature as discussed above.

Applicant remarks the rejection of claims 125-126 should be withdrawn because Jalali in view of Pirih, as evidenced by Affymetrix, and further in view of Sun et al. does not teach combining three predictions for a cancer condition using RNA expression features, copy number features, and DNA features as recited in independent claim 105 (Applicant’s remarks at pg. 33, para. 3 to pg. 34, para. 4).
This argument is not persuasive for the same reasons discussed above regarding independent claim 105.
Conclusion
No claims are allowed.
Claims 125-126, 128, and 135 are free of the art.
Claims 128 and 135 are free of the art for the reasons discussed in the Office action mailed 12 Nov. 2020 (see para. [101]).
Claims 125, and claims dependent therefrom, recite “obtaining, for each respective training subject in a plurality of training subjects,… (ii) a respective training label for each respective classifier in the three or more classifiers, and (iii) a respective training label for the cancer condition of the respective training subject; training, for each respective classifier in the three or more classifiers, a respective initial model for the respective classifier that provides a respective initial classification for a training subject based on at least, for each respective training subject in the plurality of training subjects, (i) a respective training subset in the three or more subsets of the plurality of features, and (ii) the respective training label for the respective classifier; training a respective initial model for the final classifier that provides a corresponding initial diagnosis for a cancer condition based on at least, for each respective training subject in the plurality of training subjects, (i) for each respective classifier in the three or more classifiers, a respective initial classification output from the respective initial model for the respective classifier…, and (ii) the respective label for the cancer condition of the respective training subject”. Accordingly, claim 125 requires obtaining at least four training labels per training subject (e.g. one for each classifier, and a cancer condition label for the final classifier), and then training each classifier using the respective label for that classifier. While Jalali et al. discloses an ensemble classifier for diagnosing cancer stage involving individually training each of the classifiers and predicting a final output based on the individual classifications of the classifiers (pg. 4, col. 1, para. 1-4), each classifier is trained to predict the same output, or label (pg. 4, col. 1, para. 4; pg. 8, col. 2, para. 2). Accordingly, Jalali et al. shows each training subject is associated with a single label, which is used for each of the classifiers, and not four labels associated with each training subject, as claimed. Furthermore, none of the other cited references show this limitation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631